Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 12/03/19.  Claims 1 – 18 have been examined and are pending. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 7 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because draws limitations to Software per se type subject matter and it doesn’t provide and interlinking hardware to be able to allow the functionality to be achieved. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20200110691 Bryant Jonathan H.
Regarding claims 1 and 7, a method for automating architecture design, comprising: in an analysis engine comprising at least one computer processor:
receiving, from an API database, static API information enriched with dynamic usage data [0048, shows a database utilizing APIs];
generating a plurality of architecture designs based on the static API information enriched with the dynamic usage data and a plurality of rules, wherein an architect selects one of the plurality of architecture designs [0048, shows generating a synthetic application as well as having related API information also based on profile information i.e. usage data];
receiving feedback resulting from a simulation of the selected architecture; and heuristically enhancing at least one of the plurality of rules based on the feedback [0084, see feedback and simulation environment].
Regarding claims 2 and 8, the method of claim 1, wherein the plurality of rules comprises at least one of security rules, architecture rules, infrastructure rules, and operation rules [0043, shows a combination of rules and constraints/characteristics including network and infrastructure characteristics].
Regarding claims 3 and 9, the method of claim 1, wherein at least one of the plurality of rules is a manually-specified rule [0040, see API specification document].
Regarding claims 4 and 10, the method of claim 1, wherein the simulation is performed by a smart architecture simulator [0011, shows simulating by the processor].

Regarding claims 6, and 12 the method of claim 1, wherein the feedback comprises at least one of a number of resulting actions coming from an API call, a number of application services or modules required to service an API call, and a size of data storage required to service that API call [0039 – 0040].
Regarding claim 13, Bryant anticipates an API service system comprising:
an API database that receives usage information for a plurality of APIs from a plurality of application; an API validation engine that receives a new API, validates the new API, and translates the new API to a format for the API database [0048, shows a database utilizing APIs];
a smart search engine that receives an API query and identifies at least one relationship among a plurality of APIs in the API database [0038- 0043, see relationship and API];
a smart analysis engine that compares or validates at least of the APIs in the API database [0042, shows comparing [0040 – 0042, shows API and comparing];
a API specification generation engine that generates an API specification for at least one of the plurality of APIs in the API database in a standard format [0040, see specification document]; and an analytics/integrity engine that outputs at least one report based on at least one of API usage, API security, and API governance [0041, see API report and output capabilities].

Regarding claim 15, the API service system of claim 12, wherein the smart analysis engine outputs validation results to applications or downstream systems [0041 – 0043].
Regarding claim 16, the API service system of claim 12, wherein the API validation engine validates the new API by performing at least one of a rule check, a conflict check, a duplication check, a quality check, and a revision control check on the new API [0038 – 0043].
Regarding claim 17, the API service system of claim 12, wherein the API validation engine identifies at least one relationship with one of the plurality of APIs in the API database and stores the relationship [0038- 0043, see relationship and API].
Regarding claim 18, the API service system of claim 17, wherein the smart search engine determines how an API request requires actions or services from another API in the API database or a system [0038- 0043, see relationship and API].

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192